Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 6/1/2020. Claims 1 – 20 are pending in this application.

Information Disclosure Statement
The information disclosure statements filed 12/31/2020, 2/8/2021, 7/16/2021, 9/10/2021, and 11/1/2021 are acknowledged by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 14 – 17, 19 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Document CN 204438219.
Regarding claims 1, 19 - 20 the Chinese Patent Document discloses a plurality of gas cooktop burners (12), a plurality of digital gas valves (3) associated with the plurality of gas cooktop burners, each digital gas valve configured to couple an associated gas cooktop burner from among the plurality of gas cooktop burners to a gas supply. The Chinese Patent Document also discloses a plurality of control selectors (7, 8) – for each burner - associated with and assigned to the plurality of gas cooktop burners and having respective outputs representative of valve positions of the digital gas valves for the associated gas cooktop burner. Examiner is interpreting the switches 7, 8, 9 and 11 disclosed by the Chinese Patent Document as touch sensors. The Chinese Patent Document discloses a plurality of ignitors (1) – for each burner - disposed proximate associated gas cooktop burners among the plurality of gas cooktop burners to ignite the associated gas cooktop burners, a controller (2) coupled to the plurality of control selectors, 
Regarding claim 11, the Chinese Patent document discloses the one or more touch sensors includes a plurality of touch sensors for the plurality of gas cooktop burners, each touch sensor having an output representative of a permission to operate an associated gas cooktop burner among the plurality of gas cooktop burners. Examiner maintains the opening position of the valve is by means of a touch sensor (7, 8) and the output of the respective switch for the particular burner meets the claim limitation “permission to operate”.
Regarding claims 14 and 15, the Chinese Patent document discloses the valve position is controlled by the touch sensor (7, 8). Further, this valve position is customizable by means of changing the output level of the burner.
Regarding claim 16, the Chinese Patent document discloses the touch sensors (7, 8) are electromechanical switches – capable of being depressed and connected by electrical means to the controller.
Regarding claim 17, the Chinese Patent document discloses the associated control selector for the selected gas cooktop burner includes a rotatable knob (3), and wherein the two-step activation sequence includes rotation of the rotatable knob in a predetermined direction set by means of the switches 7 and 8.


Allowable Subject Matter
Claim 2 – 10, 12 – 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753